          Case 2:19-cv-00048-NDF Document 106 Filed 08/04/20 Page 1 of 2
Appellate Case: 20-8039 Document: 010110386441 Date Filed: 08/04/2020 Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS
                                                 EALS
                                                 E                                Tenth Circuit

                              FOR THE TENTH CIRCUIT                              August 4, 2020
                          _________________________________
                                                        _
                                                        ___
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  JIMMIE G. BILES, JR., M.D.,

        Plaintiff - Appellee,

  v.                                                            No. 20-8039
                                                       (D.C. No. 2:19-cv-00048-NDF)
  JOHN HENRY SCHNEIDER, JR., et al.,                             (D. Wyo.)

        Defendants - Appellants.
                       _________________________________

                                       ORDER
                          _________________________________

        This matter is before the court sua sponte on review of the appellant’s docketing

 statement. On July 17, 2020, Appellant Medport, LLC, filed a document titled Defendant

 MedPort’s Motion for Summary Judgment and to Alter or Amend Judgment (Dist. Ct.

 Docket No. 98), which remains pending. It appears that this motion may have been

 timely filed, which would toll the time to appeal from the district court’s Order Granting

 Plaintiff’s Motion for Partial Summary Judgment and Granting Request for Permanent

 Injunction (Dist. Ct. Docket No. 92) and (partial) Judgment in a Civil Action (Dist. Ct.

 Docket No. 93). Fed. R. App. P. 4(a)(4)(A)(ii), (iv). Accordingly, proceedings in this

 appeal are ABATED. The parties shall complete the required preliminary appellate filing

 requirements, however.

        The notice of appeal will become effective when the district court enters an order

 deciding the pending motion. See Fed. R. App. P. 4(a)(4)(B)(i); see also id. 4(a)(4)(B)(ii)
          Case 2:19-cv-00048-NDF Document 106 Filed 08/04/20 Page 2 of 2
Appellate Case: 20-8039 Document: 010110386441 Date Filed: 08/04/2020 Page: 2



 and Breeden v. ABF Freight Sys., Inc., 115 F.3d 749, 752 (10th Cir. 1997). The appellant

 shall notify this court by filing a status report within five (5) days after the district court

 decides the pending motion. The appellant shall attach a copy of the district court’s order

 to the status report.

        Also within five (5) days after the district court enters its order deciding the

 pending motion, we direct the clerk of the district court to transmit to this court a

 supplemental preliminary appellate record including the order and an updated docket

 sheet. See 10th Cir. R. 3.2(B).

        If the district court has not decided the pending motion by September 3, 2020, the

 appellant shall file a status report in this court to advise what events have occurred

 toward resolution of the pending motion, even if nothing new has happened.

        The parties will receive additional direction following the occurrence of one of the

 events described above.


                                                 Entered for the Court
                                                 CHRISTOPHER M. WOLPERT, Clerk


                                                 by: Lara Smith
                                                     Counsel to the Clerk




                                                 2
